UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-7488



In Re: ALVIN JUSTIN "BUDDY" HUGGINS,

                                                        Petitioner.



                On Petition for Writ of Mandamus.
             (CA-97-152-4-H, CA-97-32-4-H, CR-95-51)


Submitted:   December 16, 1997           Decided:   January 9, 1998


Before HAMILTON, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alvin Justin "Buddy" Huggins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alvin Justin "Buddy" Huggins filed this petition for a writ of

mandamus seeking to compel the district court to review his motion

challenging his conviction under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1997). The district court declined to address Huggins' § 2255

motion prior to the resolution of his direct appeal which is still
pending in this court. To obtain mandamus relief, a petitioner

bears the heavy burden of showing that he has no other adequate

avenues of relief and that his right to the relief sought is clear

and indisputable. Mallard v. United States Dist. Court, 490 U.S.
296, 308-09 (1989). Huggins alleges that his inability to obtain

adequate trial transcripts has precluded him from perfecting a

direct appeal of his conviction. We find that Huggins has adequate
procedures available to him in the appellate process to address the

alleged inadequacies of the transcripts of his trial. See Fed. R.

App. P. 10(c); United States v. Wilson, 16 F.3d 1027, 1031 (9th
Cir. 1994).   Accordingly, we deny the mandamus petition. We dis-

pense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2